Per curiam.
This action was commenced by one of the heirs at law of J. V. Griffith against two co-administrators of his estate, who were also heirs at law. It was alleged that the co-administrators were guilty of fraud and misfeasance, and that they had enriched themselves unjustly at the expense of other heirs in the sale of real property of the *461estate.
Decided October 1, 1987.
Kirby G. Bailey, for appellant.
Michael A. Rome, for appellee.
The trial court entered judgment in favor of the heir who commenced the action. We have reviewed the record of the case and find no evidence that the co-executors were guilty of fraud or misfeasance, or that they enriched themselves unjustly at the expense of the other heirs. Accordingly, the case must be reversed, and judgment entered in favor of the co-administrators.

Judgment reversed.


All the Justices concur, except Bell, J., who dissents.